Citation Nr: 0844791	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-21 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
2001, for the grant of service connection for lumbosacral 
spine disability.

2.  Whether there was clear and unmistakable error (CUE) in 
rating decisions which denied entitlement to service 
connection for lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1945.

This matter came to the Board of Veterans' Appeals (Board) 
from decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a Board 
hearing in August 2008, with regard to the issue of 
entitlement to an earlier effective date.  This matter was 
remanded in October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In an August 2008 submission, the veteran raised the issue of 
CUE in a September 1945 rating decision, which denied 
entitlement to service connection for a chronic lumbosacral 
strain.  In the October 2008 Remand, the RO was instructed to 
adjudicate the CUE claim pertaining to the September 1945 
rating decision.  It was also determined that the issue of an 
effective date earlier than March 21, 2001, for the grant of 
service connection for lumbosacral spine disability, is 
inextricably intertwined with the CUE claim, as the veteran 
contends that the proper effective date for his service-
connected lumbosacral spine disability should be 1945.  The 
CUE benefits claim could directly impact the earlier 
effective date claim of service connection for lumbosacral 
spine disability.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In the October 2008 supplemental statement of the case, the 
RO adjudicated and denied the CUE claim with regard to the 
September 1945 rating decision.  Upon further review by the 
Board, however, it appears that the veteran also raised CUE 
in the August 1956 RO decision, which denied entitlement to 
service connection for chronic lumbosacral strain.  Such 
claim has not been properly considered by the RO.  
Additionally, upon further review of the procedural history, 
it appears that the veteran's CUE contentions pertaining to 
the September 1945 rating decision, also may apply to the 
September 1946 and November 1946 rating decisions which also 
denied entitlement to service connection for chronic 
lumbosacral strain.  Thus, the RO should consider and 
adjudicate the claims of CUE in the September 1946 rating 
decision, November 1946 rating decision, and August 1956 RO 
decision.  The additional delay is indeed regrettable; 
however, the Board wants to ensure that the veteran's CUE 
contentions are fully and adequately addressed by VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should consider the claims of CUE 
in the September 1946, November 1946, and 
August 1956 RO decisions, which denied 
entitlement to service connection for 
chronic lumbosacral strain, and then, as 
appropriate, readjudicate the claim for an 
effective date earlier than March 21, 
2001, for the grant of service connection 
for lumbosacral spine disability.

Thereafter, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



